Citation Nr: 0104864	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  99-09 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1. Entitlement to service connection for a positive PPD 
(purified protein derivative of tuberculin) converter.  

2. Entitlement to service connection for residuals of 
asbestos exposure.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel




INTRODUCTION

The veteran had active military service from December 1976 to 
September 1997.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  

The present appeal arises from an August 1998 rating decision 
in which the RO, inter alia, denied the veteran service 
connection for a positive PPD (purified protein derivative of 
tuberculin) converter, as well as for residuals of asbestos 
exposure.  The veteran filed an NOD in December 1998, and the 
RO issued an SOC in February 1999.  The veteran filed a 
substantive appeal in April 1999.  In September 2000, the 
veteran testified before the undersigned Board Member during 
a hearing in Washington, D.C.  

The Board additionally notes that the veteran filed an NOD 
with respect to the issue of service connection for a lipoma.  
This issue was also included in the SOC issued by the RO in 
February 1999.  In his substantive appeal, the veteran did 
not list service connection for a lipoma as an issue he 
wished to appeal.  At his Board hearing, the issue was not 
discussed.  Therefore, the Board finds that the issue of 
service connection for a lipoma is not currently in appellate 
status and not before us at this time.  






FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. Service medical records reflect that the veteran had a 
positive PPD test in May 1997, without evidence of active 
tuberculosis, and that he was prescribed INH (isoniazid).  

3. Service medical records reflect that the veteran was 
monitored in an asbestos exposure program.  

4. There is no medical evidence of record which reflects that 
the veteran currently suffers from tuberculosis, or from a 
current disability associated with exposure to asbestos.  

5. The preponderance of the evidence is against the veteran's 
claims that he suffers from active tuberculosis, or 
residuals of asbestos exposure.  


CONCLUSIONS OF LAW

1. The veteran does not suffer from a current disability 
associated with a positive PPD converter, i.e., 
tuberculosis .  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 
& Supp. 2000); Pub. L. No. 106-475, § 4, 114 Stat. 2096, 
2098-99 (2000) (to be codified as amended at 38 U.S.C.A. 
§ 5107); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2000).  

2. The veteran does not suffer from a current disability 
associated with residuals of asbestos exposure.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2000); 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) 
(to be codified as amended at 38 U.S.C.A. § 5107); 
38 C.F.R. §§ 3.303, 3.304 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Basis

A review of the veteran's service medical records reflects 
that he tested positive for PPD in May 1997.  He was reported 
to be taking INH, with no symptoms of active tuberculosis.  
Additionally, the veteran was noted during the course of 
active service to have been monitored in an asbestos exposure 
program.  A medical surveillance questionnaire, dated in 
October 1986, noted the veteran's report that he had been 
stationed at the Naval Air Station (NAS) Corpus Christi from 
1977 to 1979.  He reported that while there, he worked as an 
engine mechanic, which sometimes required the cutting and 
installing of asbestos insulation around aircraft engine 
lining.  

In September 1997, the veteran filed a claim for service 
connection, inter alia, for positive PPD converter and 
residuals of asbestos exposure.  In May 1998, the veteran was 
medically examined for VA purposes.  He reported having been 
exposed to asbestos in service, and testing positive for PPD.  
On clinical evaluation, the veteran's lungs were clear to 
auscultation bilaterally.  A radiographic study of the 
veteran's chest revealed no active cardiopulmonary disease.  
There was no reported finding of active tuberculosis or 
abnormal findings associated with any residual of asbestos 
exposure.  

In December 1998, the veteran submitted to the RO a 
statement, dated that same month.  He reported that following 
his positive PPD test, he was prescribed INH for six months.  
The veteran indicated that he did not believe it fair for him 
to have to bear medical expenses now or in the future with 
respect to any medical conditions arising from his positive 
PPD test or asbestos exposure.  

In September 2000, the veteran testified before the 
undersigned Board Member during a hearing in Washington, D.C.  
He reported that he had been stationed onboard the USS Wasp 
(LHD-1) in 1993, and that the ship had had an outbreak of TB.  
The veteran stated that hundreds of sailors and Marines 
subsequently tested positive for TB and were prescribed INH.  
Additionally, the veteran stated that he had been told that 
he did not have active tuberculosis.  Furthermore, the 
veteran testified that a recent VA examination had not 
revealed any abnormalities in his lungs, and that he did not 
suffer from asbestosis.  

II.  Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303(a), 
3.304 (2000).  Where there is a chronic disease shown as such 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

The United States Court of Appeals for Veterans Claims has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet.App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
United States Court of Appeals for the Federal Circuit, which 
recently stated that "a veteran seeking disability benefits 
must establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet.App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet.App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet.App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet.App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

The Board will digress for a moment to note that, until very 
recently, the RO and the Board were required by law to assess 
every claim, before completing adjudication as to the merits 
under substantive law, to determine whether it was well 
grounded, pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  A 
claimant seeking benefits under a law administered by the 
Secretary of Veterans Affairs had the burden to submit 
sufficient evidence to justify a belief by a fair and 
impartial individual that the claim was well grounded; then, 
if that burden was met, VA had the duty to assist the 
claimant in developing additional evidence pertaining to the 
claim.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet.App. 78, 81-2 (1990); Lathan v. Brown, 7 Vet.App. 359, 
365 (1995).  If the burden was not met, the duty to assist 
pursuant to section 5107(a) did not attach.  Anderson v. 
Brown, 9 Vet.App. 542, 546 (1996).  Indeed, if the claim was 
not well grounded, the Board was without jurisdiction to 
adjudicate it.  Boeck v. Brown, 6 Vet.App. 14, 17 (1993).

A well-grounded claim was defined as a plausible claim, 
either meritorious on its own or capable of substantiation.  
See Murphy, supra.  Under that analysis, a claim for service 
connection required three elements in order to be well 
grounded.  There was required to be competent evidence of a 
current disability (a medical diagnosis); incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
third element could also be established by the use of 
statutory presumptions.  See Caluza v. Brown, 7 Vet.App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

The well-grounded-claim rubric was important because, in Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 118 S. Ct. 2348 (1998), the United States 
Court of Appeals for the Federal Circuit confirmed that, 
under section 5107(a), the Department of Veterans Affairs 
(VA) had a duty to assist only those claimants who had 
established well-grounded claims.  More recently, the U.S. 
Court of Appeals for Veterans Claims had issued a decision 
holding that VA was not permitted to assist a claimant in 
developing a claim which was not well grounded.  Morton v. 
West, 12 Vet.App. 477 (July 14, 1999), en banc review denied, 
13 Vet.App. 205 (1999) (per curiam), remanded sub nom. Morton 
v.Gober, No. 99-7191 (Fed. Cir. Aug. 17, 2000) (unpublished 
per curiam order), opinion withdrawn and appeal dismissed, 14 
Vet.App. ___, No. 96-1517 (Nov. 6, 2000) (per curiam).

However, Congress has recently passed, and the President has 
signed into law, legislation repealing the requirement that a 
claim be well grounded.  Under the Veterans Claims Assistance 
Act of 2000, the following new sections are to be codified in 
title 38, United States Code, with respect to the duty to 
assist and the development of claims:

§ 5103A.  Duty to assist claimants

(a)  DUTY TO ASSIST. -- (1)  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim 
for a benefit under a law administered by the 
Secretary.

(2)  The Secretary is not required to provide 
assistance to a claimant under this section if no 
reasonable possibility exists that such assistance 
would aid in substantiating the claim.

(3)  The Secretary may defer providing assistance 
under this section pending the submission by the 
claimant of essential information missing from the 
claimant's application.

(b)  ASSISTANCE IN OBTAINING RECORDS. -- (1)  As part 
of the assistance provided under subsection (a), the 
Secretary shall make reasonable efforts to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.

(2)  Whenever the Secretary, after making such 
reasonable efforts, is unable to obtain all of the 
relevant records sought, the Secretary shall notify 
the claimant that the Secretary is unable to obtain 
records with respect to the claim. Such a 
notification shall --

(A)  identify the records the Secretary is unable 
to obtain;

(B)  briefly explain the efforts that the 
Secretary made to obtain those records; and

(C)  describe any further action to be taken by 
the Secretary with respect to the claim.

(3)  Whenever the Secretary attempts to obtain 
records from a Federal department or agency under 
this subsection or subsection (c), the efforts to 
obtain those records shall continue until the 
records are obtained unless it is reasonably certain 
that such records do not exist or that further 
efforts to obtain those records would be futile.

(c)  OBTAINING RECORDS FOR COMPENSATION CLAIMS. -- In 
the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection 
(b) shall include obtaining the following records if 
relevant to the claim:

(1)  The claimant's service medical records and, if 
the claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active 
military, naval, or air service that are held or 
maintained by a governmental entity.

(2)  Records of relevant medical treatment or 
examination of the claimant at Department health-
care facilities or at the expense of the Department, 
if the claimant furnishes information sufficient to 
locate those records.

(3)  Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain.

(d)  MEDICAL EXAMINATIONS FOR COMPENSATION CLAIMS. -- 

(1)  In the case of a claim for disability 
compensation, the assistance provided by the 
Secretary under subsection (a) shall include 
providing a medical examination or obtaining a 
medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.

(2)  The Secretary shall treat an examination or 
opinion as being necessary to make a decision on a 
claim for purposes of paragraph (1) if the evidence 
of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-

(A)  contains competent evidence that the claimant 
has a current disability, or persistent or 
recurrent symptoms of disability; and

(B)  indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but

(C)  does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(e)  REGULATIONS. -- The Secretary shall prescribe 
regulations to carry out this section.

(f)  RULE WITH RESPECT TO DISALLOWED CLAIMS. -- Nothing 
in this section shall be construed to require the 
Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in section 5108 of this title.

(g)  OTHER ASSISTANCE NOT PRECLUDED. -- Nothing in this 
section shall be construed as precluding the Secretary 
from providing such other assistance under subsection 
(a) to a claimant in substantiating a claim as the 
Secretary considers appropriate.

*   *   *   *   *

§ 5107.  Claimant responsibility; benefit of the doubt

(a)  CLAIMANT RESPONSIBILITY. -- Except as otherwise 
provided by law, a claimant has the responsibility to 
present and support a claim for benefits under laws 
administered by the Secretary.

(b)  BENEFIT OF THE DOUBT. -- The Secretary shall 
consider all information and lay and medical evidence 
of record in a case before the Secretary with respect 
to benefits under laws administered by the Secretary. 
When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3(a), 4, 114 Stat. 2096, 2097-99 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5103A, 5107).

The aforementioned statute, enacted on November 9, 2000, 
contains a number of new provisions pertaining to claims 
development procedures, including assistance to be provided 
to claimants by the RO, notification as to evidentiary 
requirements, and the obtaining of medical examinations and 
opinions to attempt to establish service connection.  The 
Board has carefully reviewed the veteran's claims file, to 
ascertain whether remand to the RO is necessary in order to 
assure compliance with the new legislation.  Based upon the 
development of medical evidence, the Board concludes that all 
reasonable efforts have been made to compile a complete 
record for our decision, and that the veteran has had 
adequate notice of the evidence needed to substantiate his 
claim.  

The Court of Appeals for Veterans Claims has consistently 
held, with regard to the substantive law cited at the 
beginning of the above analysis that "[s]ervice connection 
generally requires medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury."  
Savage v. Gober, 10 Vet.App. 488, 493 (1997).  Even without 
the now repealed well-grounded-claim requirement, a veteran 
who has made a showing of in-service incurrence or 
aggravation of a disease or injury "must still submit 
sufficient evidence of a causal nexus between that in-service 
event and his or her current disability . . . to be 
ultimately successful on the merits of the claim."  Wade v. 
West, 11 Vet.App. 302, 305 (1998).

A veteran shall be granted service connection for 
tuberculosis, although not otherwise established as incurred 
in service, if the disease is manifested to a compensable 
degree within three years following service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2000).

The veteran has contended that he was exposed to tuberculosis 
and asbestos in service, and that while not currently 
evidencing symptoms of any disorders associated with such 
exposure, he wishes to establish service connection for such 
exposure.  Following a review of the record and applicable 
regulations, the Board finds the preponderance of the 
evidence is against the veteran's claims for service 
connection for positive PPD converter or residuals of 
exposure to asbestos.  

In reaching this conclusion, the Board is cognizant that the 
veteran's service medical records do not reflect that he 
suffered from active tuberculosis or any residual of asbestos 
exposure.  The medical evidence since the veteran separated 
from service also does not reflect symptoms or clinical 
findings of tuberculosis or a residual of asbestos exposure.  
On VA examination in May 1998, the veteran's lungs were clear 
to auscultation bilaterally, and a chest X-ray was negative, 
with no signs of active cardiopulmonary disease.  As noted 
above, service connection generally requires medical evidence 
of a current disability.  In this instance, there is no 
evidence of current disability associated with the veteran's 
claims.  

Therefore, given the lack of evidence of active tuberculosis 
or any residual of asbestos exposure, the Board finds the 
preponderance of the evidence is against the veteran's 
claims.  38 U.S.C.A. § 5107(a).  As the Court has noted 
elsewhere, "in the absence of proof of a present disability, 
there can be no valid claim."  Brammer v. Derwinski, 3 
Vet.App. 223, 225 (1992).  Furthermore, the veteran has not 
presented medical evidence which reflects that tuberculosis 
was manifested to a degree of 10 percent or more within the 
three-year presumptive period.  See 38 C.F.R. §§ 3.307 and 
3.309.  

In reaching this decision, the Board is cognizant that the 
veteran served honorably in the United States Navy for 20 
years, and was in an occupational specialty that required 
work around hazardous materials.  He is worried that denial 
of service connection for positive PPD converter or residuals 
of exposure to asbestos by the RO (and, indeed, by extension, 
the Board's action herein) will somehow impede his ability to 
file a claim in the future if he should in fact develop 
tuberculosis or any residual from asbestos exposure.  The 
response to his concern is twofold.  

First, once the veteran filed his claims for service 
connection, the RO was obligated to adjudicate them, and, as 
the Court has consistently held, the Board may not disregard 
a claim which is presented on the record.  See Kellar v. 
Brown, 6 Vet.App. 157, 162 (1994), and cases cited therein.

Second, the veteran may at any time in future submit new and 
material evidence to reopen his claims, if in fact he does 
develop active tuberculosis or a disorder associated with 
asbestos exposure, regardless of the fact he currently is not 
shown to be suffering from a disability that may be service-
connected.  Such evidence would need to show, through 
competent medical evidence, a current disability, and that 
such disability "resulted from a disease or injury which was 
incurred in or aggravated by service."  38 U.S.C.A. § 1110, 
1131 (West 1991 and Supp. 2000); 38 C.F.R. § 3.303 (2000).  


ORDER

1. Entitlement to service connection for positive PPD 
converter is denied.  

2. Entitlement to service connection for residuals of 
exposure to asbestos is denied.  



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

